Exhibit 99.1 F & M Bank Corp.News and Financials ANNOUNCES RECORD QUARTERLY EARNINGS AND DIVIDEND TIMBERVILLE, VA—April 17, 2015—F & M Bank Corp. (OTCQB: FMBM), parent company of Farmers & Merchants Bank, announces its financial results for the first quarter and it’s recently declared first quarter dividend. Selected Financial Highlights: 2015 Q1 2014 Q1 Net Income (000's) $ $ Net Income Available to Common Shareholders Earnings per Common Share Net Interest Margin % % Allowance for loan losses % % Provision for loan losses (000's) $ $ Non-Performing Loans (000's) $ $ Equity to Assets % % Efficiency Ratio % % Dean Withers, President and CEO, commented “Our first quarter earnings for 2015 totaled $1.87 million, which is an increase of over 58% compared to 2014. We continue to achieve record quarterly earnings on the strength of a rising net interest margin.” Withers continued, “The margin improvement has been fueled by strong loan demand across multiple loan categories; including dealer finance, residential mortgage and commercial. Our loans held for investment have increased $40.3 compared to the same period in 2014. Lower secondary market interest rates and an improving real estate market have also resulted in a significant increase in loans held for sale.” Withers stated, “Non-performing loans at $7.17 million decreased $3.87 million compared to March 31, 2014 and have remained stable over the last two quarters. The improvement in both our non-performing and criticized asset ratios has enabled us to reduce our provision for loan losses, while continuing to grow our allowance for loan losses.” Withers continued, “On April 16, 2014, our Board of Directors declared a first quarter dividend of $0.18 per share. Based on our most recent trade price of $20.20 per share, this dividend constitutes a 3.56% yield on an annualized basis. The dividend will be paid on May 14, 2015, to shareholders of record as of April 30, 2015.” Highlights of the company’s financial performance are included below. F & M Bank Corp. is an independent, locally-owned, community bank holding company, offering a full range of financial services, through its subsidiary, Farmers & Merchants Bank’s nine banking offices in Rockingham, Shenandoah and Page Counties, Virginia. The Bank also provides additional services through two loan production offices located in Penn Laird, VA and Fishersville, VA and through its subsidiary, VBS Mortgage located in Harrisonburg, VA.Additional information may be found by contacting us on the internet at www.fmbankva.com or by calling (540)896-8941. This press release may contain “forward-looking statements” as defined by federal securities laws, which may involve significant risks and uncertainties. These statements address issues that involve risks, uncertainties, estimates and assumptions made by management, and actual results could differ materially from the results contemplated by these forward-looking statements. Factors that could have a material adverse effect on our operations and future prospects include, but are not limited to, changes in: interest rates, general economic conditions, legislative and regulatory policies, and a variety of other matters. Other risk factors are detailed from time to time in our Securities and Exchange Commission filings. Readers should consider these risks and uncertainties in evaluating forward-looking statements and should not place undue reliance on such statements. We undertake no obligation to update these statements following the date of this press release. SOURCE: F & M Bank Corp. CONTACT: Neil Hayslett, EVP/CFO, Farmers & Merchants Bank 540-896-8941 or NHayslett@FMBankVA.com 1 F & M Bank Corp. Financial Highlights For Three Months Ended March 31 INCOME STATEMENT Unaudited Unaudited Interest and Dividend Income $ $ Interest Expense Net Interest Income Non-Interest Income Provision for Loan Losses Other Non-Interest Expenses Income Before Income Taxes Provision For Income Taxes Less Minority Interest income ) Net Income $ $ Dividend on preferred stock - Net Income available to common shareholders $ $ Average Common Shares Outstanding Net Income Per Common Share Dividends Declared BALANCE SHEET Unaudited March 31, Unaudited March 31, Cash and Due From Banks $ $ Interest Bearing Bank Deposits Federal Funds Sold - Loans Held for Sale Loans Held for Investment Less Allowance for Loan Losses ) ) Net Loans Held for Investment Securities Other Assets Total Assets $ $ Deposits $ $ Short Term Debt Long Term Debt Subordinated Debt - Other Liabilities Total Liabilities Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ Book Value Per Common Share $ $ SOURCE: F & M Bank Corp. CONTACT: Neil Hayslett, EVP/Chief Administrative Officer 540-896-8941 or NHayslett@FMBankVA.com 2
